1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    LONNIE WARD,
                                                       Case No. C19-1385 RSM-TLF
7                           Plaintiff,
           v.                                          ORDER ON STIPULATED
8                                                      MOTION OF DISMISSAL
     FIRST NATIONAL COLLECTION
9    BUREAU INC,
10                          Defendants.

11
           Based on the parties’ stipulation (Dkt. 14), the case is dismissed with prejudice,
12
     each party to bear its own attorney fees and costs.
13
           Dated this 31st day of March, 2020.
14

15


                                                     A
16

17                                                   Theresa L. Fricke
                                                     United States Magistrate Judge
18

19

20

21

22

23

24

25

     ORDER ON STIPULATED MOTION OF DISMISSAL - 1
